Appeal from a judgment of the County Court of Saratoga County (Scarano, Jr., J.), rendered January 25, 2006, convicting defendant upon his plea of guilty of the crimes of sexual abuse in the first degree and attempted sexual abuse in the first degree.
After defendant waived indictment and consented to being prosecuted by a superior court information, he pleaded guilty to sexual abuse in the first degree and attempted sexual abuse in the first degree and waived his right to appeal. County Court thereafter sentenced him in accordance with the plea agree*1122ment to three years in prison and 2V2 years of postrelease supervision for the conviction of sexual abuse in the first degree and U/s to 4 years in prison for the conviction of attempted sexual abuse in the first degree, the terms to be served concurrently. Defendant now appeals.
Appellate counsel for defendant requests that he be relieved of his assignment on the basis that there are no nonfrivolous issues to be advanced on appeal. Having reviewed counsel’s brief, defendant’s pro se letter and the record, we agree. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], Iv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Rose, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.